DETAILED ACTION
This is in response to Application filed on 06/07/2019.

Claim Objections
Claims 1, 15, and 17 are objected to because of the following informalities: 
Regarding Claim 1: “the unitarily-formed single piece” should be “an unitarily-formed single piece”;
Regarding Claim 15: “the assembling registers passageways” should “assembling registers passageways”; and 
Regarding Claim 17: “the unitarily-formed single piece” should be “an unitarily-formed single piece”;
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Regarding Claim 9: The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
claim 9, recites "an axial depth of at least 2.0 mm”.  The recitation “at least” includes any values including large depth ratios of  20 mm, 200 mm, or more for which the original disclosure does not have support/not enabled.  

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 4: Claim 4 recites the limitation “the lattice is a bi- triangle lattice”, the meaning and/or geometrical significance of the term “bi-triangle” is not clear, yielding indefiniteness. To further advance prosecution and in view of the Specification (see Fig. 4a) the term “bi-triangle” is interpreted as a node of the lattice formed by two triangle adjacent to each other, i.e. lozenge. 

Regarding Claim 9: Claim 9 recites the limitation “an axial depth of at least 2.0 mm”, the recited term “at least 2.0 mm” ” is indefinite as it is not bounded at its upper limit and therefore includes literally any value ranging from 2.0 mm to infinity/large numbers. The disclosure as originally filed does not support such large values.  Therefore, applicant has failed to define the metes and bounds of applicant’s claimed invention.  Further, It has been held that the phrase “at least” has no upper limit. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2163.05(III). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-4, 7, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2007/0028589) in view of Grissino (US 2017/0268424).
Regarding Claim 1:  Alexander discloses a turbine engine (10; Figs. 1-2) comprising: a compressor (26; Fig. 2);  5a combustor (21; Fig. 2); a turbine (30; Fig. 2), a gas flowpath passing consecutively through the compressor, combustor, and turbine (see arrows in Fig. 4); and inlet member  (see annotated figure 589’) along the gas flowpath upstream of the compressor and comprising the 10combination of: a three dimensional (3D) lattice portion (64; Fig. 4); and a nose cap (25; Fig. 4) body surrounding the lattice portion, but is silent regarding the combination the lattice portion and the nose cap being an unitarily-formed single 10piece.
However, Grissino teaches an aircraft engine (12’ Fig. 1) having an inlet member (34; Fig. 1) comprising an unitarily-formed single 10piece combination of: a three dimensional  (see Fig. 2, [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination the lattice portion and the nose cap of Alexander to make it an unitarily-formed single 10piece, as taught by Grissino, in order minimize the number of piece and thus assembling.


    PNG
    media_image1.png
    993
    816
    media_image1.png
    Greyscale


Regarding Claim 3: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses the lattice being a regular lattice (see annotated figure 589’ wherein each cell of the lattice has the same shape and size).

Regarding Claim 4: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses the lattice being a bi-triangle lattice (see annotated figure 589’ wherein each cell of the lattice is formed by 2 triangle, i.e. lozenge).

Regarding Claim 7: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses the lattice being a domed forward perimeter portion (see annotated figure 589’) and a radially outwardly (see annotated figure 589’)  and rearwardly divergent aft perimeter portion (see annotated figure 589’).

Regarding Claim 10: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses the lattice portion has an axial depth (see D1 in annotated figure 589’) at an axial 10centerline (see annotated figure 589’)   of less than 75% of an axial depth (see D2 in annotated figure 589’)   at a location outboard of the centerline (see annotated figure 589’ wherein D1 is half D2).

Regarding Claim 11: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses the nose cap body comprises a plurality of mounting holes (see annotated figure 589’);  15and a plurality of threaded fasteners (see annotated figure 589’) mount the nose cap to an inlet housing (see annotated figure 589’).


Regarding Claim 12: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses   20the engine being a single-spool engine (see Fig. 2).

Regarding Claim 13: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses    the compressor being a centrifugal compressor (see Fig. 2 wherein the wheel 26 of the compressor protrude radially and generates a flow in the radial direction); and the combustor is a reverse flow combustor (see Fig. 2 wherein 21 is positioned reversely).

Regarding Claim 17: Alexander discloses a turbine engine inlet member  (see annotated figure 589’) comprising an 5combination of: a three dimensional (3D) lattice portion (64; Fig. 4); and a nose cap (25; Fig. 4) body surrounding the lattice portion, but is silent regarding the combination the lattice portion and the nose cap being an unitarily-formed single 10piece.
However, Grissino teaches an aircraft engine (12’ Fig. 1) having an inlet member (34; Fig. 1) comprising an unitarily-formed single 10piece combination of: a three dimensional (3D) lattice portion (50; Fig. 2); and a body (53; Fig. 2) surrounding the lattice portion (see Fig. 2, [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination the lattice portion 

Regarding Claim 18: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses   20 the 10three dimensional lattice portion has a domed forward perimeter portion (see annotated figure 589’).

Regarding Claim 19: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander further discloses   the three dimensional lattice portion has a rearwardly divergent 15aft perimeter portion (see annotated figure 589’). 20

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2007/0028589) in view of Grissino (US 2017/0268424), and further in view of Bai (US 2017/0334571).

Regarding Claim 2: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, but is silent regarding  15the inlet member being formed of steel or AlSilOMg
However, Bai teaches a turbine engine (1, Figs. 1-7) comprising: a gas flowpath (air passing through inlet 3, Figs. 1-7); an inlet member (3; Figs. 1-7) along the gas flowpath, and a lattice (9) on the inlet member the inlet member being formed of steel or AlSilOMg (see [0054]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet member of Alexander to the inlet member the inlet member being formed of steel or AlSilOMg (see [0054]), as taught by Bai, in order to manufacture the inlet with resilient, easily available, and cost efficient material.


Regarding Claim 5: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander discloses the lattice having a beam length measured node center to node 25center (see annotated figure 589’ wherein the cell of the lattice has size/length), but is silent  length being  of 0.3 mm to 5.0 mm.
However, Bai teaches a turbine engine (1, Figs. 1-7) comprising: a gas flowpath (air passing through inlet 3, Figs. 1-7); an inlet member (3; Figs. 1-7) along the gas flowpath, and a lattice (9, Figs. 1-7) with a cell size (see [0060]), and thus a length node to node of the lattice, wherein the shell size should be small enough to prevent foreign object from entering and large enough to satisfy air inlet demand (see [0060]) . 
Therefore, the cell size of the lattice, and the length node to node of the lattice, of the lattice is recognized as a result effective variable which achieves a recognized result.  In this 
Therefore since the general conditions of the claim, i.e. the length node to node of the lattice, were taught in the prior art by Alexander, it is not inventive to discover the optimum values of the length node to node of the lattice by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increase and/or decrease the length node to node of the lattice, as taught by Bai, to have the  length node to node of the lattice value being  of 0.3 mm to 5.0 mm. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).


Regarding Claim 6: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander discloses the lattice having a beam cross section (see annotated figure 589’ wherein the cell of the lattice has size/ beam cross-sectional dimension, but is silent  beam cross-sectional dimension being  of 0.05 mm to 1.5 mm.
However, Bai teaches a turbine engine (1, Figs. 1-7) comprising: a gas flowpath (air passing through inlet 3, Figs. 1-7); an inlet member (3; Figs. 1-7) along the gas flowpath, and a lattice (9, Figs. 1-7) with a cell size (see [0060]), and thus a beam cross-sectional dimension of the lattice,  wherein the shell size should be small enough to prevent foreign object from entering and large enough to satisfy air inlet demand (see [0060]) . 
beam cross-sectional dimension, of the lattice is recognized as a result effective variable which achieves a recognized result.  In this case, the recognized result is increasing protection when the cell size is decrease and increasing air supply when the cell size is increased.  
Therefore since the general conditions of the claim, i.e. the beam cross-sectional dimension, were taught in the prior art by Alexander, it is not inventive to discover the optimum values of the beam cross-sectional dimension by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increase and/or decrease the beam cross-sectional dimension, as taught by Bai, to have the the beam cross-sectional dimension value being  of 0.05 mm to 1.5 mm. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2007/0028589) in view of Grissino (US 2017/0268424), and further in view of Malkamaki (US 6,527,829).

Regarding Claim 9: Alexander in view of Grissino teaches all the limitations of Claim 1, as stated above, and Alexander discloses the lattice portion having an axial depth (see annotated figure 589’), but is silent regarding the depth being of at least 2.0 mm.
Malkamaki teaches a turbine engine (gas turbine, not labeled, Abstract) comprising: a gas flowpath (see arrows in Fig. 1); an inlet member (intake, not labeled, Abstract) along the gas flowpath, and a lattice (3, Fig. 1)  with a thickness (thickness , not labeled, Col. 1 L. 43-46), wherein the thickness can be increase to increase filtration capacity (Col. 1 L. 43-46).
Therefore, the thickness of the lattice is recognized as a result effective variable which achieves a recognized result.  In this case, the recognized result is increasing filtration when the thickness is increased.  
Therefore since the general conditions of the claim, i.e. the thickness of the lattice, were taught in the prior art by Alexander, it is not inventive to discover the optimum values of the thickness by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increase and/or decrease the thickness, as taught by Malkamaki, to have the thickness value being  of at least 2.0 mm. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).


Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2007/0028589) in view of Grissino (US 2017/0268424), and further in view of Slawinska (US 2019/0048798).

Regarding Claim 14: Alexander in view of Grissino teaches all the limitations of Claim 1 as stated above, as well as a method for manufacturing (the apparatus teaches the assembling the inlet member to an inlet housing (see annotated figure 589’ wherein the inlet member is affixed to the housing via fastener), but is silent regarding the method comprising additive manufacture of the inlet member.
However, Slawinska teaches a method for manufacturing a gas turbine (10; Fig. 1) comprising additive manufacture of an inlet member (54, Fig. 1; [0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing the inlet member of Alexander to have the inlet member being manufactured by additive process, as taught by Slawinska, in order to have various features, configurations, thicknesses, materials, densities, fluid passageways, and mounting structures not possible using prior manufacturing methods, as recognized by Slawinska (see [0033]).

Regarding Claim 15: Alexander in view of Grissino and further in view of Slawinska teaches all the limitations of Claim 14, as stated above, and Alexander further discloses assembling registers passageways (see annotated figure 589 and arrows in Fig. 6) of the nose cap body with passageways of the inlet housing (see annotated figure 589 and arrows in Fig. 6).

Regarding Claim 16: Alexander in view of Grissino and further in view of Slawinska teaches all the limitations of Claim 14, as stated above, and Slawinska further teaches   the additive manufacture comprises laser powder bed fusion ([0035])



Allowable subject matter
Regarding Claims 8 and 20: Claims 8 and 20 would be allowable if rewritten to overcome the above mentioned objection and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent 8 and 20, “the aft perimeter portion is conical”.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741